AYRES, Judge.
This is a companion suit to that of Lynn ■Kilpatrick v. State of Louisiana, through the Department of Highways, hearing No. 9954 of the docket of this court, 154 So.2d 439, with which it was consolidated for the •purposes of trial, this day decided.
Plaintiff sought recovery of damages sustained to the Lufkin tandem semitrailer •owned by him and involved in the accident ■concerned in the companion case, and for •damages for the loss of the use of said trailer during the time it was undergoing repairs.
Plaintiff was awarded judgment in the ■sum of $1,764.54, $764,54 of which was for repairs and $1,000.00 for the loss of the use of the trailer while it was undergoing repairs. From this judgment, defendant appealed.
The question of liability was determined adversely to defendant’s position in the companion case. No serious objection was raised to the amount of damage done as found by the trial court. The record amply supports the award.
The judgment appealed is, therefore, affirmed, with such cost as is taxable against the defendant.
Affirmed.